Case 3:20-cv-30166-KAR Document1 Filed 10/26/20 Page 1 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

UNITED STATES DISTRICT COURT

 

 

 

 

for the
District of
Division
Case No
4d ) , ,
Clerk
Me cha al f Crok ) (to be filled in by the Clerk’s Office)
Plaintif{(s) )
(Write the full name of each plaintiff who is filing this complaint. )
If the names of all the plaintiffs cannot fit in the space above, ) c 3 2 :
please write “see atiached” in the space and attach an additional Qe = O .
page with the fuil list of names.) ) 8 o S = ‘
ae ) 23 4 my
) OF wm Al.
AD NH Ar
) ele) am
THe et
) Zo = OY
) =O TI
. Dey oe om HI
Py ea - 6
OLficey Albano PCSHoe 3 “5 8
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)
NOTICE

 

Federal Rules of Civil Procedure 5.2 addresses the privacy jand sechrity concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should no# contain: an individual’s full social
security number or full birth date; the full name of a person known! to be a minor; or a complete financial account
number. A filing may include only: the last four digits of al social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number. |

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page 1 of 11

 

 
Case 3:20-cv-30166-KAR Document1 Filed 10/26/20 Page 2 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name

All other names by which
you have been known:

ID Number

Current Institution
Address

B. The Defendant(s)

“ o

V\icinaw| h Caulk

————

 

PotHy4
Co ( o

 

Ug] Chola .
Cld A DiZe\

 

 

 

wt

OY
Citv State Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No. 2
Name
Job or Title (if known)
Shield Number
Employer
Address

OG ra Allan o
Novy.

(

 

 

ECHL |
U7 Cheslaue 2A
/ 81201

Citv State Zip Code
DY ntvial capacity Aorta capacity

 

 

 

 

 

 

Citv State Zip Code
[| Individual capacity  [] Official capacity

Page 2 of 11
Case 3:20-cv-30166-KAR Document1 Filed 10/26/20 Page 3 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

 

Defendant No. 3
Name
Job or Title (if known)
Shield Number
Employer
Address

 

 

 

 

 

 

City State - Lip Code
[_] Individual capacity [[] Official capacity

Defendant No. 4
Name
Job or Title (if known)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Code
[] Individual ¢apacity [J Official capacity

Il. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Wnder Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[_] Federal officials (a Bivens claim)
nt State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by.
the Constitution and [federal laws].” 42 U.S.C. § 1988. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

EY Cosswe VSL of Nr A subdue ain unnecte

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional nents) dg you claim is/are being violated by federal
officials? .

Page 3 of 11

 

 
Case 3:20-cv-30166-KAR Document1 Filed 10/26/20 Page 4 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

Il.

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

 

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):
Pretrial detainee

Civilly committed detainee
Immigration detainee
Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

Oooo0oe,

Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

-L usin Hleveasre with enater unnle. Oa Altar
MH Cee fom baad thon prieeded ty ve tyke RL, hte ve fiw“ fF
of & vetal dpov and into concuel Qaov seer! Nines . Ue ten QsSau (Ned! MR
with hus fists Q> wl. Ths Cid Qnve ghovid he en He asl Vicker ConevHt ,
ac t yas nsuit unde Page 4 of 11
 

 

Case 3:20-cv-30166-KAR Documen

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

t 1 Filed 10/26/20 Page 5 of 11

 

 

 

 

C.

What date and approximate time did the events giving

rise to your claim(s) occur?

 

he toled Jy 12, 2010 - ete

Was anyone else involved? Who else saw wha

lu partner wnkev motion wae

ekuss.ve kore wos ved.

What are the facts underlying your claim(s)? (

(Zem and Zan Appr Me

iple: What happened to you? Who did what?
ed?)

lane4 undey sechon A woln who

For ex
t happe.

xp

 

V. Injuries

If you sustained injuries related to the events alleged ab
treatment, if any, you required and did or did not receiv

T was velryid tt hes pal tip. Js
hendarhos, cor@sion. and disovient
J \eel sur ap

pve, describe your injuries and state what medical

Feud Wow inj Wes cwsing Aza,
ion.

ven yest valking sowretimes

 

Relief
State briefly what you want the court to do for you. M

If requesting money damages, include the amounts of
the acts alleged. Explain the basis for these claims.
+

dum asleong Cw #19? coo = Sy
cvtayned.

eno repel arguments. Do not cite any cases or statutes.
y actual damages and/or punitive damages claimed for

/\ and sfewng and Asan ase

N

eu

 

Page Sof 1] __

 

 
Case 3:20-cv-30166-KAR Document1 Filed 10/26/20 Page 6 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

eae See ee,

VII. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]Jo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Pe ves

[_] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

 

 

Lolishive Cnty Jail Ws of Corechons WcfeQuld MA 01201

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

BX Yes

["] Do not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[] Yes
[_] No

K Do not know

If yes, which claim(s)?

 

Page 6 of 11
 

 

Case 3:20-cv-30166-KAR Documenti Filed 10/26/20 Page 7of1i1

 

 

 

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
F, If you did not file a grievance:
1. Ifthere are any reasons why you did not fe a erievance, state them here:
2. If you did not file a grievance but you did|inform pfficials of your claim, state who you informed,
when and how, and their response, if any:
G. Please set forth any additional information that is relevant to the exhaustion of your administrative

remedies.

 

(Note: You may attach as exhibits to this com}

olaint any documents related to the exhaustion of your
administrative remedies.)

VIII. Previous Lawsuits

 

The “three strikes rule” bars a prisoner from bringing a
the filing fee if that prisoner has “on three or more prior
brought an action or appeal in a court of the United Stat
malicious, or fails to state a claim upon which relief ma}

danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case distnissed

[] Yes
No

If yes, state which court dismissed your case, when this

civil action or an appeal in federal court without paying
occasians, while incarcerated or detained in any facility,
es that was dismissed on the grounds that it is frivolous,
y be granted, unless the prisoner is under imminent

ased on this “three strikes rule”?

pecurted, and attach a copy of the order if possible.

 

Page 8 of 11

 

 
Case 3:20-cv-30166-KAR Document1 Filed 10/26/20 Page 8 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other.correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

ral Yes

] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[_] Yes
[-] No

E. If you did file a grievance:

1. Where did you file the grievance?

To He Caplin of Hore yal

2. What did you claim in your grievance?

Exacy Wy what q tase Ww secur A

3. What was the result, if any?

They _rolrred toa unt an) hud dee icc gud cssaru Hed we

Tney
nN yay quieance and be lwoped at wr while dowy se,
4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

T vé une <eyeval qV' AA Un 2S (Hahed with Has Svcvmentohon)
und yeerd He gat ans,

 

Page 7 of 11
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A.

1. Parties to the previous lawsuit

L

Case 3:20-cv-30166-KAR Document1 Filed 10/26/20 Page 9 of 11

 

Have you filed other lawsuits in state or federal court
action?

[_] Yes

th vo

If your answer to A is yes, describe each lawspit by a1
more than one lawsuit, describe the additional lawsuil

Plaintiff(s)

dealing with the same facts involved in this

hswering questions 1 through 7 below. (If there is
fs on another page, using the same format.)

 

Defendant(s) _

 

2. Court (iffederal court, name the district; if state ¢

rourt, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?
(_] Yes
[] No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered

in your favor? Was the case appealed?)

 

Have you filed other lawsuits in state or federal court Gtherwise relating to the conditions of your

imprisonment?

No

 

Page 9 of 11

 
Case 3:20-cv-30166-KAR Document1 Filed 10/26/20 Page 10 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

["] Yes

nwo

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?
C] Yes
{] No

If no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) |

IX.

B. For Attorneys

Case 3:20-cv-30166-KAR Document 1 Fi

| |

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, Iq

ed 10/26/20 Page 11 of 11

ertify to the best of my knowledge, information,

and belief that this complaint: (1) is not being presented|for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (

2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely h
opportunity for further investigation or discovery; and (4) the c
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes

ve evidentiary support after a reasonable
plaint otherwise complies with the

o my address where case—related papers may be

served. I understand that my failure to keep a current aparess on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: [od - LZ -d

 

i

Signature of Plaintiff ZL ZZ, KF Aevok-

 

Printed Name of Plaintiff Michael A Cook 1

 

Prison Identification # PO\THSS

 

Prison Address Uy Chor ta (4A

 

 

Wy 61%

 

Catesiele Ci

Date of signing:

 

Signature of Attorney

" State Zip Code

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Address

 

 

Cin
Telephone Number

State Zip Code

 

E-mail Address

 

Page 11 of 11

 

 
